Citation Nr: 0614551	
Decision Date: 05/18/06    Archive Date: 05/31/06

DOCKET NO.  04-20 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date for an award of a 30 percent 
evaluation for bilateral hearing loss, prior to May 31, 2001.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel




INTRODUCTION

The veteran served on active duty from June 1952 to June 
1955.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision of the Regional 
Office (RO) that granted the veteran's claim for an increased 
rating for his service-connected bilateral hearing loss, and 
assigned a 30 percent evaluation, effective May 31, 2001.  


FINDINGS OF FACT

1.  In an April 30, 2001 decision, the Board denied a 
compensable rating for bilateral hearing loss.

2.  The veteran's claim for an increased rating for bilateral 
hearing loss was received on May 31, 2001.


CONCLUSION OF LAW

The criteria for an effective date for an award of a 30 
percent evaluation for bilateral hearing loss, prior to May 
31, 2001, have not been met.  38 C.F.R. § 3.400(o) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, No. 05-7157 (Fed. Cir. April 5, 2006).

On March 3, 2006, the Court issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02-1506 (U.S. Vet. App. March 3, 2006).  In this case, 
the Court held that the VCAA notice requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a "service connection" claim.  As previously defined by 
the courts, those five elements include:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Since the Court's decision is premised on the five 
elements of a service connection claim, it is the consensus 
opinion within the VA that the analysis employed can be 
analogously applied to any matter that involves any one of 
the five elements of a service connection claim, to include a 
claim for an earlier effective date.

The veteran's increased rating claim was substantiated by the 
July 2003 rating decision on appeal which awarded an 
increased 30 percent rating.  The veteran's filing of a 
notice of disagreement as to the effective date assigned for 
the increased disability rating did not trigger any 
additional § 5103 notice.  Rather, VA was then required to 
fulfill its statutory duties under 38 U.S.C. §§ 5104 and 
7105, and regulatory duties under 38 C.F.R. § 3.101.  As 
such, VA satisfied its duty to notify by means of a May 2004 
statement of the case which contained the pertinent 
regulations regarding the effective date of an award of an 
increased rating, as well as the provisions of 38 C.F.R. 
§ 3.159.  

Duty to assist

With regard to the duty to assist, the record contains the 
veteran's VA and private medical records, and statements he 
has submitted on his behalf.  The appellant has been afforded 
the opportunity for a personal hearing on appeal.  The Board 
has carefully reviewed the appellant's statements and 
concludes that he has not identified further evidence not 
already of record that could be obtained.  Indeed, in a 
statement received in June 2004, the veteran stated that he 
had no other information that he could present.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the appellant's claim.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the appellant in developing the facts pertinent to the 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.  There is no 
indication in the file that there are additional relevant 
records that have not yet been obtained.

The Board has reviewed all the evidence in the claims folder.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence of record.  The Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, in support of each claim.  
The Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000).

Legal criteria and analysis 

Except as otherwise provided, the effective date of an award 
of an increase shall be the date of receipt of claim or date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(o)(1).

The effective date of an award of increased disability 
compensation shall be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if claim is received within one year from such date 
otherwise, date of receipt of claim.  38 C.F.R. 
§ 3.400(o)(2).

The veteran asserts that he submitted a claim for an 
increased rating for his bilateral hearing loss on January 
27, 2000 and that that date should be the effective date of 
the 30 percent evaluation that was subsequently assigned by 
the RO.  It must be emphasized, however, that by decision 
dated April 30, 2001, the Board denied the veteran's claim 
for a compensable evaluation for bilateral hearing loss.  
That decision was not appealed and is final.  See 38 U.S.C.A. 
§ 7104 (West 2002).  In a statement received on May 31, 2001, 
the veteran acknowledged the Board's decision and asserted a 
new claim for an increased rating.  The medical evidence 
cited by the RO in the July 2003 rating decision that 
assigned the 30 percent evaluation was a private audiometric 
test conducted in December 2001.  There is no basis on which 
an effective date prior to May 31, 2001, the date the 
veteran's new claim for an increased rating was received, can 
be assigned.  He has not submitted any medical evidence that 
would permit an earlier effective date under the provisions 
of 38 C.F.R. § 157 (2005).  In Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994), the Court held that in a case where the law 
is dispositive of the claim, it should be denied because of 
lack of legal entitlement under the law.  


ORDER

An effective date for an award of a 30 percent evaluation for 
bilateral hearing loss, prior to May 31, 2001, is denied.



____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


